                                                                                           FILED
                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                            FEB l e"2020
                                                                                       CLERK. IJ,5. OISTR1CT CoURT
                                                                                   SOUTHE     CtS'l'lhCT OF CALIFORNlA
                                                                                   BY.                         DEPUTY

UNITED STATES OF AMERICA,                             CASE NO. 19CR4743.:DMS

                                      Plaintiff,

                      vs.                             JUDGMENT OF DISMISSAL
 ROSA MARIA BARRERAS-VARGAS ,

                                    Defendant.


              IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has granted the
       motion of the Government for dismissal of this case, without prejudice; or

       the Court has dismissed the case for unnecessary delay; or

_x_ the Court has granted the motion of the Government for dismissal without prejudice; or

       the Court has· granted the motion of the defendant for dismissal/judgment of acquittal; or

       a jury has been waived; and the Court has found the defendant not guilty; or

       the jury has returned its verdict, finding the defendant not guilty;

_x_ of the offense(s) as charged in the Information:

         21 USC 952 and 960

               IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.



 DATED: February 14, 2020 .
                                                          . Hon. D ~ABRAW
                                                            UNITED STATES DISTRICT JUDGE
